Citation Nr: 1015564	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  00-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral knee condition.

2.  Whether or not new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for residuals of an in-service head 
injury.

3.  Entitlement to service connection for a bilateral knee 
disability. 

4.  Entitlement to service connection for residuals of an in-
service head injury.

5.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1951 until 
January 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (the RO).

In April 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claims (as reflected in a 
September 2009 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a May 2003 decision, the RO denied the Veteran's 
claims for service connection for residuals of a head injury 
and residuals of a bilateral leg injury; the Veteran filed a 
notice of disagreement and was provided a statement of the 
case (SOC) in July 2003.  A timely substantive appeal was not 
submitted, and the May 2003 RO decision became final.

3.  Evidence received since the May 2003 RO decision includes 
VA and private treatment records relating to a diagnosis of 
bilateral knee arthritis; this evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for bilateral knee disabilities, and 
raises a reasonable possibility of substantiating the claim.

3.  Evidence received since the May 2003 RO decision includes 
VA and private treatment records relating to a diagnosis of 
dementia and Alzheimer's disease; this evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of a head injury, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 2003 decision denying service connection for 
a bilateral knee disability and residuals of a head injury is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2009).

2.  Evidence received since the May 2003 RO decision is new 
and material and the claim of entitlement to service 
connection for a bilateral knee disability is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Evidence received since the May 2003 RO decision is new 
and material and the claim of entitlement to service 
connection for residuals of a head injury is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), to be codified later at 38 CFR 
3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a 
claim for service connection for bilateral knee arthritis and 
residuals of a head injury, and remanding the underlying 
claims on the merits for additional development.  
Consequently, a determination on whether the VCAA's duty to 
notify and assist provisions were satisfied is unnecessary at 
this point pending further development and the readjudication 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).





Analysis

A May 2003 RO decision denied the Veteran's original claims 
for service connection for residuals of a head injury and for 
residuals of a knee injury.  The RO's denial indicated that 
while there was evidence of a 1952 in-service airplane 
accident, available service treatment records indicated that 
he was treated for possible internal injuries with no 
complaints of or treatments for a head or knee injury.  
Furthermore, VA and private treatment records during that 
time also showed no current complaints of or treatment for a 
head injury or knee disability.  

The RO denied the Veteran's claims for service connection on 
the basis that there was no evidence of a current disability.  
The Veteran received notification of the RO's decision in 
June 2003.

Upon receipt of the decisional notification, the Veteran 
filed a Notice of Disagreement, and the RO issued a July 2003 
Statement of the Case.  However, the Veteran did not then 
file a VA Form 9 or other qualifying Substantive Appeal, in 
order to complete the process of an appeal to the Board.  
Hence, the May 2003 RO rating decision became final and 
binding on the merits.  See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.202.

The Board will consider the evidence of record since the May 
2003 rating decision in reviewing the Veteran's current 
petition to reopen.  See Juarez v. Peake, 21 Vet. App. 537, 
542 (2008) (in adjudicating a petition to reopen 
consideration must be provided to evidence received since the 
last final rating decision on a claim, whether a denial of 
the original claim or a petition to reopen).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


Under the law applicable to this appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

As noted, the claims were previously denied because there was 
no competent diagnosis of residuals of a head injury or of a 
bilateral knee disability.  Therefore, any newly received 
evidence must demonstrate these elements in order to warrant 
reopening the claims.  Evidence that has since been 
associated with the claims file consists of VA and private 
outpatient treatment and hospitalization records dated from 
July 1991 up until the present time; statements from the 
Veteran, his wife, and representative; and a December 2005 VA 
examination report pertaining to other disabilities.

VA treatment records dated from July 1991 to April 1999 
indicate continuous treatment for degenerative joint disease 
of both knees.  Additionally, an April 1999 VA X-ray 
examination report found moderate degenerative changes of 
both knees.  A February 2004 private operative report 
indicated the Veteran underwent a right knee arthroplasty.

During a November 2007 VA hospital admission, the Veteran was 
admitted into psychiatric care with dementia.  In a December 
2007 VA progress note, it was reported that the Veteran 
claimed he was 32 years old and flies "for Uncle Sam" under 
the "strategic Air Force command." 


Given this medical history there is competent evidence 
demonstrating a current diagnosis of bilateral knee and 
psychiatric disabilities.  As medical evidence of diagnoses 
of current knee and psychiatric disabilities were the 
elements previously found insufficient in the prior 
adjudication of the Veteran's claims, the newly obtained 
evidence of the same constitutes new and material evidence to 
reopen the claims.  38 C.F.R. § 3.156(a).  See also Hickson 
v. West, 11 Vet. App. 374, 378 (1998).

Accordingly, the petition to reopen claims for service 
connection for bilateral knee disabilities and residuals of a 
head injury is granted, and the claims will be readjudicated 
on merits following completion of the case development 
requested below.


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for residuals of a head injury has been 
submitted, the appeal is granted to this extent.

As new and material evidence sufficient to reopen the claim 
of service connection for a bilateral knee disability has 
been submitted, the appeal is granted to this extent.


REMAND

Having reopened the service connection claim for bilateral 
knee and residuals of a head injury does not end the Board's 
inquiry.  Rather, it places upon VA the duty to assist the 
Veteran in the development of the merits of the claim by 
obtaining relevant records which could possibly substantiate 
the claim and conducting appropriate medical inquiry.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. App. 
542, 546 (1996) (Holding that unless the Veteran has 
submitted new and material evidence warranting the reopening 
of his claim, the duty to assist does not attach); Peters v. 
Brown, 6 Vet. App. 540, 542 (1994). 38 U.S.C.A. § 5107(a).

The Veteran is claiming service connection for disabilities 
due to a December 1952 in-service injury.  Service treatment 
records dated in December 1952 indicate the Veteran was held 
for observation due to possible internal injuries after an 
airplane accident.  Service treatment records, including 
multiple in-service examination reports dated from December 
1951 through June 1971, are negative for any complaints, 
treatment or diagnosis of a head or knee disability.  

Since the May 2003 denial of the claims, the Veteran has 
submitted material evidence that he has current diagnosis of 
bilateral knee arthritis and dementia.

In an April 1993 VA progress note, the Veteran stated that he 
twisted his right knee in April 1990 and had swelling and 
pain.  In a May 1993 VA follow-up, the Veteran indicated that 
a few days prior he was on a step ladder and felt a sharp 
pain in the knee that became constant. 

In a December 1993 VA progress note, the Veteran indicated 
that he had a history of degenerative arthritis of the knees 
and reported a history of injury during the military, but was 
nonspecific about the particular incident.  The examiner 
referenced an X-ray report verifying a diagnosis of 
degenerative joint disease.  The physician diagnosed 
bilateral degenerative arthritis of the knees, worse on the 
right. 

In an October 1994 VA progress note, the Veteran indicated he 
had arthritis of the knee due to an in-service injury after 
an airplane crash in Korea. 

In November 2007 VA progress notes, it was reported that the 
Veteran was admitted into psychiatric hospitalization due to 
dementia and delusions of still being in the military. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Because the Veteran has a current psychiatric 
diagnosis and a diagnosis of bilateral degenerative joint 
disease of the knees, and has provided evidence that the two 
disabilities may be related, he should be afforded a VA 
examination to ascertain if any current disability was caused 
or aggravated by service.  

In the December 1993 VA progress note, the Veteran reported 
that he has been  evaluated and treated by a private 
physician for his knee problems.  As the record only includes 
VA treatment records back to 1991 and private treatment 
records back to 2001, the RO should request any private 
treatment records pertaining to the Veteran's bilateral knee 
disabilities prior to 2001. 

The Veteran is also seeking entitlement to a 10 percent 
evaluation based on multiple non-compensable service-
connected disabilities under 38 C.F.R. § 3.324.  However, if 
while in remand status service connection is granted for the 
claimed bilateral knee disability or head injury residuals 
and a compensable rating is assigned, this will impact the 38 
C.F.R. § 3.324 claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  Action on the Veteran's 38 C.F.R. § 3.324 claim is 
therefore deferred.





Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and, if necessary through any 
representative or caretaker, obtain the 
names and addresses and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, who treated him 
for his knee and psychiatric disabilities 
since service.  

Of particular interest are any 
outstanding private records relating 
to the Veteran's knee disabilities.   
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated 
with the claims folder.  All 
attempts to procure records should 
be documented in the file.  If the 
AMC/RO cannot obtain records 
identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran 
and his representative are to be 
notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain 
and submit those records for VA 
review.

2.  The Veteran will be afforded a VA 
examination by an appropriately-qualified 
physician to determine the etiology of 
the bilateral knee disabilities.  The 
following considerations will govern the 
examination:

a.  In conjunction with the 
examination, the claims folder and a 
copy of this remand must be reviewed 
by the physician.  A notation to the 
effect that this record review took 
place should be included in the 
report of the physician.  

b.  All indicated tests and studies 
are to be performed, and following a 
review of the claims folder, 
including the service treatment 
records, and after examining the 
Veteran, and applying sound medical 
principles, the physician is to 
provide an opinion regarding whether 
degenerative joint disease of the 
the right, left and/or bilateral 
knees is related to service or to an 
in-service injury.  

c.  The examiner must state the 
medical basis for his or her 
conclusions.  If he or she cannot 
respond to the inquiry without 
resort to speculation,  he or she 
must state, and further state what 
information if any would render an 
opinion non-speculative.  

3.  The Veteran will be afforded a VA 
mental disorders examination to determine 
the nature and etiology of his diagnosed 
dementia.  All indicated tests and 
studies are to be performed, and a 
comprehensive medical and occupational 
history is to be obtained.  If the 
Veteran is not found to be competent to 
meaningfully paricipate in a VA 
psychiatric examination, an opinion from 
the Veteran's treating physican must be 
obtained. The following considerations 
will govern the examination:

a.  In conjunction with any 
examination or opinion, the claims 
folder and a copy of this remand 
must be reviewed by the physician. A 
notation to the effect that this 
record review took place must be 
included in the report of the 
physician.  

b.  Following a review of the claims 
folder, including the service 
treatment records, any examination 
of the Veteran, and applying sound 
medical principles, the physician is 
to provide an opinion regarding 
whether dementia is related to 
service or to an in-service injury.  
The examiner must state the medical 
basis for his or her conclusions.  
If he or she cannot respond to the 
inquiry without resort to 
speculation,  he or she must state, 
and further state what information 
if any would render an opinion non-
speculative.  

4.  The AMC/RO should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations or other 
factual inquiry.  Following such 
development, the AMC/RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claims, the AMC/RO 
shall issue the Veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The AMC/RO and the Veteran are advised that the Board is 
obligated by law to ensure that the AMC/RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the AMC/RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the AMC/RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The Veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  If  
the Veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


